892 F.2d 1047
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edgar ORTIZ-GRUESO, Defendant-Appellant.
No. 88-1122.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 22, 1989.*Decided Dec. 15, 1989.

Before BROWNING, KOZINSKI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Appellant Ortiz-Grueso challenges his conviction under 8 U.S.C. § 1326 for unlawful presence in the United States after having been previously deported.   He contends:  (1) his indictment set forth only his April 29, 1986 deportation;  (2) the April 29, 1986 deportation occurred in violation of his due process rights and could not, therefore, support his conviction;  and (3) the three other deportations alleged by the government were not set forth in the indictment and could not have supported his conviction.


3
Contrary to Appellant's contentions, the indictment below did not specify any particular prior deportation, but simply alleged appellant had reentered "after he had been previously deported from the United States."   Because the district court concluded each of Appellant's four prior deportations independently supported his conviction, we need not decide whether, as appellant alleges, his due process rights were violated during his most recent deportation proceeding.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3